Citation Nr: 1517144	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-45 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to Agent Orange herbicide exposure.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina.

In February 2014, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the Navy from August 1963 to July 1967.  He claims that he has a skin disability due to Agent Orange exposure in Vietnam.  He asserts that at some time in 1964 or 1966, he set foot on land in Vietnam, and that in 1964, his ship conducted amphibious operations in Vietnam.  

He further asserts that he handled drums of Agent Orange loading them onto helicopters, albeit he is not shown to have the competence to identify the substance within any such drums as an herbicide.

As an initial matter, the Board acknowledges that herbicide exposure is presumed in the case of certain veterans who served in the Republic of Vietnam between January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Such presumptive herbicide exposure is generally extended to Navy veterans who are shown to have either set foot on land, whose ships docked at ports in Vietnam (except deep water ports like Da Nang) and who allege to have disembarked, or whose ships passed through inland waterways commonly refered to as "brown waters."  See Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008); M21-1MR, IV.ii.1.H.28.h-k.  

For veterans with herbicide exposure, service connection may be presumed for certain listed diseases in 38 C.F.R. § 3.309(e), which listed diseases do not include any skin condition except for chloracne, which the Veteran has never asserted he incurred.  Regardless, the Veteran may prove entitlement to service connection on a direct basis.  Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008) (citing 38 C.F.R. § 3.309(e)); see also Combee v. Brown, 5 Vet. App. 248 (1993).

The Board notes, however, that none of the Veteran's service treatment records or service personnel records reflect that he served on land in the Republic of Vietnam, or on inland "brown waters."  An October 2007 PIES response to the RO's request for verification reflects that the Veteran's ship, the USS Kearsarge (CVS-33), served in the official Vietnam waters (blue waters) on various dates between August 1964 and November 1964, and between September 1966 and November 1966, albeit no service on land or inland "brown waters" was found.  

In February 2014, the Board remanded the Veteran's claim so that, among other things, the RO could attempt further verification as to whether the Veteran set foot on land in Vietnam or served in inland "brown waters," including, if necessary, requesting the Veteran's deck logs.  Subsequently, in June 2014, the RO requested the Veteran's deck logs from the National Archives (NARA).  A June 2014 reply from NARA directed the RO to research the deck logs on the NARA website (noting they had been digitized).  Subsequently, the RO associated with the claims file copies of the pertinent deck logs from September 1966 and November 1966, which deck logs do not reflect that the ship ever docked in Vietnam or passed through inland "brown waters."  None of the Veteran's deck logs, for the dates provided in the October 2007 PIES reply between August 1964 and November 1964, and in August 1966 and October 1966, were ever associated with the claims file.  Therefore, the Board finds that this matter should be again remanded so that these outstanding deck logs may be associated with the claims file and reviewed to consider whether the Veteran served on land in Vietnam or in "brown waters" so that herbicide exposure may be presumed.

In addition, the Board directed that the Veteran be provided with a new VA examination.  Subsequently, the Veteran was afforded a VA examination in August 2014.  The VA examiner opined that the Veteran's psoriasiform dermatitis of the hands was not related to his active service, reasoning in part that that his allergic rash and heat rash in 1966 had resolved without residuals, and that psoriasiform dermatitis of the hands is not a recognized skin condition related to Agent Orange exposure.  

The Board finds that the August 2014 VA examination is inadequate upon which to base a decision for two reasons.  First, the Board notes that it appears, albeit it is not entirely clear, that the Veteran essentially seeks service connection for two different skin disorders - his psoriasiform dermatitis, but also his rash that was diagnosed as exanthem and later erythema multiforme secondary to virus while he was hospitalized at the Nash General Hospital in March 1998.  See, e.g., Correspondence, November 2007 and November 2010; VA treatment record, April 13, 2010.  The Board notes that photographs from that hospitalization are associated with the claims file, which show a red sort of rash covering most of his body.  The Board adds that the Veteran has submitted several lay statements in support of his claim, including a July 2009 statement from his brother in which he reported that around the time when the Veteran returned from service, he experienced a rash that looked similar to acne or poison ivy.  Although the Board acknowledges that the March 1998 Nash General records pre-date the filing of the Veteran's claim, and that the Veteran is not shown to be competent to diagnose himself as experiencing exanthem and later erythema multiforme during the period on appeal, he is certainly competent to report having continued to experience that sort of a rash that was shown back in 1998.  See Correspondence, November 2010.  Secondly, the Board notes that the fact that any skin condition is not listed as a presumptive condition in VA regulations for which service connection may be presumed based on herbicide exposure does not, alone, does not preclude an opinion that it is nevertheless related to any verified or conceded herbicide exposure.

Therefore, in light of the above, the Board finds that on remand, a new VA examination should also be obtained to address the nature and etiology of not only the Veteran's psoriasiform dermatitis, but also his history of the rash treated at Nash General Hospital in March 1998 that was diagnosed as exanthem and later erythema multiforme secondary to virus.  If herbicide exposure is verified by the RO on remand, then the VA examiner should be asked to additionally address whether the Veteran's skin conditions are due to herbicide exposure, regardless of the fact that they are not listed as presumptive conditions in VA regulations.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file copies of the deck logs from the USS Kearsarge (CVS-33) for the following periods as provided in the PIES response in October 2007:

a) August 11, 1964 to September 24, 1964;
b) October 1, 1964 to October 8, 1964;
c) November 1, 1964 to November 8, 1964;
d) August 12, 1966 to August 30, 1966 (September 1966 is already of record);
e) October 1, 1966 to October 7, 1966;
f) October 18, 1966 to October 25, 1966;

If any of these records are found to be unavailable, this should be noted in the claims file, and the Veteran should be notified of such.

2. After the above development has been completed, 
schedule the Veteran for a new VA examination with an appropriate physician to determine the current nature and the etiology of his skin disabilities, including his psoriasiform dermatitis, as well as his history of the rash treated at Nash General Hospital in March 1998 that the Veteran appears to allege he continues experiencing.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's has a skin disability that is related to his active service, including any conceded or verified herbicide exposure by the RO.

Please ask the VA examiner to elicit from the Veteran a history of his skin disabilities, particularly including his history of the rash for which he was treated at Nash General Hospital in March 1998.  Also direct the VA examiner to review the March 1998 records, including the photographs in the claims file.

Please explain to the VA examiner that if herbicide exposure is verified or conceded by the RO, the fact that any diagnosed skin conditions are not listed in VA regulations as presumptive conditions does not in itself preclude a finding by the VA examiner that it is "at least as likely as not" related to such exposure.



A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Then, readjudicate the appellant's claim.  If his claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

